                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

RONALD W. BROWDY,

       Plaintiff,

V.                                                      Case No.: 8:18-cv-79-EAK-CPT

SYNOVOS, INC.,

       Defendant.

                                        ORDER

       Currently before the undersigned is the Report and Recommendation ("R&R") of

United States Magistrate Judge Christopher P. Tuite. (Doc. 44). By the thorough and well-

reasoned R&R, Judge Tuite recommends Defendant Synovos, Inc.' s ("Synovos") Verified

Motion of Defendant to Tax Costs ("Motion"), (Doc. 41), be granted in part and denied in

part, (Doc. 44). Specifically, Judge Tuite recommends Synovos be awarded costs in the

total amount of $1,662.35. No party filed written objections to the R&R, and the time for

·doing so has elapsed.


       Under the Federal Magistrates Act ("Act"), Congress vested Article III judges with

the power to "designate a magistrate judge to hear and determine any pretrial matter

pending before the court," subject to various exceptions. 28 U.S.C. § 636(b)(l)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact and

recommendations for disposition by an Article III judge. Id. § 636(b)(l)(B). "Within

fourteen days after being served with a copy [of a magistrate judge's report and

recommendation], any party may serve and file written objections to [the magistrate
judge's] proposed findings and recommendations." Id. § 63 6(b )( 1). On review, the district

judge "shall make a de nova determination of those portions of the report . . . to which

objection is made." Id. When no timely and specific objections are filed, caselaw indicates

the district judge should review the magistrate judge's proposed findings and

recommendations using a clearly erroneous standard. See Gropp v. United Airlines, Inc.,

817 F. Supp. 1558, 1562 (M.D. Fla. 1993) (Kovachevich, J.).

       After careful consideration of the R&R, in conjunction with an independent

examination of the file, the undersigned finds the R&R is well-reasoned, correct, and not

clearly erroneous.

       Accordingly, it is ORDERED as follows:

       1.     Judge Tuite's R&R, (Doc. 44), is AFFIRMED and ADOPTED and

              INCORPORATED BY REFERENCE into this Order for all purposes,

              including appellate review.

       2.     Synovos's Motion, (Doc. 41), is GRANTED IN PART AND DENIED IN

              PART.

       3.     Synovos is awarded costs in the total amount of $1,662.35.

       ORDERED in Chambers, in Tampa, Florida, this 11th day of December, 2019.

                                                        I




                                             2
Copies furnished to:

Counsel/Parties of Record




                            3
